Citation Nr: 0844885	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the RO which 
denied service connection for PTSD.  In August 2008, a 
hearing was held at the RO before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is authorized to wear the Combat Medics Badge 
and served in an Infantry Division in Vietnam.  

3.  The veteran is shown as likely as not to have disability 
manifested by PTSD due to combat experiences.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service, of what evidence was necessary to establish 
service connection, and why the current evidence was 
insufficient to award the benefits sought.  

In this case, the veteran's service medical records and all 
VA treatment records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of this appeal and testified at a 
hearing before the undersigned member of the Board at the RO 
in August 2008.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

Analysis

In the instant case, the veteran's discharge certificate (DD 
214) showed that he served in Vietnam in an Infantry Division 
for more than more than 13 months, and that he was authorized 
to wear, in pertinent part, the Combat Medics Badge (MEB).  
The veteran testified that he went out on patrol with various 
units and was responsible for providing medical care to the 
wounded and handling the remains of the dead.  Based on the 
documented award, the Board accepts the veteran's reported 
stressors involving both combat and noncombat events in 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

When examined by VA in January 2006, the examiner indicated, 
in essence, that while the veteran had some symptoms of PTSD, 
they did not appear to have hindered him vocationally, though 
they may have had a negative affect on his marital 
relationship.  He noted that the veteran appeared to have 
suffered depressive symptoms as a result of his divorce and 
unemployment, but that these appeared to be relatively mild, 
and may have reflected a good response to medication.  He 
noted that the veteran did not report any symptoms of 
avoidance behavior, and concluded that he did not currently 
meet the criteria for a diagnosis of PTSD.  

VA medical records associated with the claims file subsequent 
to the January 2006 VA examination, included psychiatric 
outpatient reports for treatment from January to May 2008.  
The reports noted a history of depression and anxiety, and 
the veteran described symptoms of flashbacks and nightmares 
of his Vietnam experiences, particularly after watching the 
news.  The diagnoses included PTSD.  

At the personal hearing before the undersigned member of the 
Board at the RO in August 2008, the veteran reported that he 
was in PTSD counseling at a VA facility on a regular basis 
and was prescribed medication for his symptoms.  The veteran 
described some of his combat experiences and of how they have 
impacted on his personal relationships since returning home 
from service.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Although there is conflicting medical evidence concerning a 
diagnosis of PTSD, the most recent reports by a VA 
psychologist offered a diagnosis of PTSD due to the veteran's 
combat service.  The Board finds the psychiatric reports from 
January to May 2008, most persuasive and reflect the most 
recent assessment of the veteran's psychiatric status.  The 
basis of the unfavorable VA opinion seemed to indicate that 
the veteran did not display significant symptoms of PTSD, 
particularly avoidance behavior, and therefore, did not meet 
the criteria for a diagnosis of PTSD.  In all other respects, 
the findings were essentially the same.  

In this case, the veteran was awarded the CMB and is shown to 
have a current diagnosis of PTSD, which a VA psychologist 
related to his combat experiences.  Therefore, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the elements required to establish service connection for 
PTSD have been satisfied.  38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


